Matter of Schachter (2014 NY Slip Op 08786)





Matter of Schachter


2014 NY Slip Op 08786


Decided on December 16, 2014


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2014
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Angela M. Mazzarelli,	Justice Presiding,
Rolando T. Acosta
Dianne T. Renwick
Leland G. DeGrasse
Rosalyn H. Richter,Justices.


M-4766 

[*1]In the Matter of Robert A. Schachter (admitted as Robert Alan Schachter), a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Robert A. Schachter, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Robert A. Schachter, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on October 22, 1975.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Norma I. Lopez, of counsel), for petitioner.
No appearance, for respondent.


Per Curiam.


Respondent Robert A. Schachter was admitted to the practice of law in the State of New York by the Second Judicial Department on October 22, 1975, under the name Robert Alan Schachter. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department. Respondent has not appeared in this proceeding.
The Departmental Disciplinary Committee seeks an order disbarring respondent, pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(g), because he has been suspended under 22 NYCRR 603.4(e)(1)(iii) and has not appeared or applied to the [*2]Committee or this Court for a hearing or reinstatement within six months from the date of the order of suspension, which was October 11, 2012. We suspended respondent from the practice of law for misappropriating over $100,000 belonging to his former law firm for his own personal benefit without permission or authority to do so.
The Committee served respondent with the instant motion by first-class and certified mail, return receipt requested, to his counsel, yet he have not submitted a response. Because more than six months has elapsed since this Court's October 11, 2012 order of suspension, and respondent has not sought a hearing or reinstatement, disbarment is warranted (see Matter of Ayu, _AD3d_, 2014 NY Slip Op 06763 [1stDept 2014]; Matter of Seaborn, 121 AD3d 11 [1stDept 2014]).
Accordingly, the Committee's motion to disbar respondent pursuant to 22 NYCRR 603.4(g) should be granted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order filed [December 16, 2014].Mazzarelli, J.P., Acosta, Renwick, DeGrasse, and Richter, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.